Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 11/25/2022.  Claims 1-20 are pending in this application and have been considered below.

Response to Amendment
Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

Applicant’s arguments: Notably, Seol and/or Yu seem to be silent as to a UE determining, based on an indication received via at least one of a first UE beam or a second UE beam from a network node, to combine a first transmission received via the first UE beam from the network node and a second transmission received via the second UE beam from the network node. 
Rather, Seol seems to provide for selecting a beam pattern among a plurality of supportable beam patterns using channel information from a receive end, and Yu seems to provide for combining broadcast signals received through broadcast channels based upon a TX beam ID indicated by a synchronization signal received through a synchronization channel. 
It is respectfully submitted that selecting a beam pattern among a plurality of supportable beam patterns using channel information from a receive end, as provided for by Seol, and/or combining broadcast signals received through broadcast channels based upon a TX beam ID indicated by a synchronization signal received through a synchronization channel, as provided for by Yu, do not teach receiving a first transmission, from a network node, via a first UE beam; receiving a second transmission, from the network node, via a second UE beam; and determining to combine (i) the first transmission that was received from the network node via the first UE beam and (ii) the second transmission that was received from the network node via the second UE beam for decoding based on at least an indication received from the network node via at least one of the first UE beam or the second UE beam as provided for by independent claim 1, and as similarly provided for by independent claims 9 and/or 14, at least in part. It is thus respectfully submitted that independent claims 1, 9 and 14 and the remaining claims that depend therefrom are not taught by the suggested combination, and allowance of the same is therefore respectfully requested.

The examiner’s response: Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  The Examiner is not limited to Applicant’s definition, which is not specifically set fourth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.  Yu discloses a controller to control beamforming unit to periodically transmit the synchronization signal and the broadcast signal, wherein the controller transmits SCHs and BCHs, which are beamformed with different TX beams (column 11 lines 27-41).  Yu further discloses controller controls the beamforming unit to change a RX beam in every period during a plurality of periods and to receive the SCHs, and thus acquires RX signal strength for combinations of all of TX beams and RX beams (column 12 lines 36-49) and if the TX beam ID is indicated through the BCH, the broadcast signal is different for each TX beam. Specifically, the TX beam ID may be included as one information item of the system information, or may be indicated in a form of a scrambling applied to the system information. In this situation, the modem 740 can increase a decoding gain by combining the signals received through the plurality of BCHs after performing descrambling (column 13 lines 1-23).  Based on the teachings taught by Yu, the examiner believes the prior art discloses the claimed “determining to combine (i) the first transmission that was received from the network node via the first UE beam and (ii) the second transmission that was received from the network node via the second UE beam for decoding based on at least an indication received from the network node via at least one of the first UE beam or the second UE beam.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11201660. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipated the claims in the instant application as shown in the table below.

Instant application
Patent 11201660
1. A method for a User Equipment (UE), comprising: receiving a first transmission, from a network node, via a first UE beam; receiving a second transmission, from the network node, via a second UE beam; and determining to combine (i) the first transmission that was received from the network node via the first UE beam and (ii) the second transmission that was received from the network node via the second UE beam for decoding based on at least an indication received from the network node via at least one of the first UE beam or the second UE beam.

1. A method for a User Equipment (UE), comprising: receiving a first transmission, from a network node, via a first UE beam; receiving a second transmission, from the network node, via a second UE beam, wherein the first transmission and the second transmission occur concurrently; and determining to combine (i) the first transmission that occurred concurrently with the second transmission and was received from the network node via the first UE beam and (ii) the second transmission that occurred concurrently with the first transmission and was received from the network node via the second UE beam for decoding based on at least an indication received from the network node together with scheduling information via at least one of the first UE beam or the second UE beam.
2. The method of claim 1, wherein the first transmission is via a first network beam and the second transmission is via a second network beam.
2. The method of claim 1, wherein the first transmission is via a first network beam and the second transmission is via a second network beam.
3. The method of claim 2, wherein the first network beam and the second network beam are generated by different Transmission/Reception Points (TRPs).
3. The method of claim 2, wherein the first network beam and the second network beam are generated by different Transmission/Reception Points (TRPs).
4. The method of claim 1, wherein the indication indicates network beams are to be used for two transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU).
4. The method of claim 1, wherein the indication indicates network beams are to be used for two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU).
5. The method of claim 1, wherein the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information.
5. The method of claim 1, wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling information.
6. The method of claim 1, wherein the first transmission and the second transmission include different Medium Access Control (MAC) Protocol Data Unit (PDU)s if the first transmission and the second transmission are indicated by different signaling carrying scheduling information.
5. The method of claim 1, wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling information.
7. The method of claim 1, further comprising: determining whether to combine the first transmission and the second transmission for decoding based on at least whether the first transmission and the second transmission include the same information.
6. The method of claim 1, further comprising: determining whether to combine the first transmission and the second transmission for decoding based on at least whether the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU).
8. The method of claim 1, wherein the indication indicates that the first transmission and the second transmission can be combined for decoding.
7. The method of claim 1, wherein the indication indicates that the first transmission and the second transmission can be combined for decoding.
9. A method for a network node, comprising: transmitting, to a User Equipment (UE) via at least one of a first network beam or a second network beam, an indication that a first transmission to the UE and a second transmission to the UE can be combined for decoding; transmitting the first transmission to the UE via the first network beam; and transmitting the second transmission to the UE via the second network beam.
8. A method for a network node, comprising: transmitting, to a User Equipment (UE) via at least one of a first network beam or a second network beam, scheduling information and an indication that a first transmission to the UE and a second transmission to the UE can be combined for decoding; transmitting the first transmission to the UE via the first network beam; and transmitting the second transmission to the UE via the second network beam, wherein the first transmission and the second transmission occur concurrently.
10. The method of claim 9, wherein the first transmission is via a first UE beam and the second transmission is via a second UE beam.
9. The method of claim 8, wherein the first transmission is via a first UE beam and the second transmission is via a second UE beam.
11. The method of claim 9, wherein the first network beam and the second network beam are generated by different Transmission/Reception Points (TRPs).
10. The method of claim 8, wherein the first network beam and the second network beam are generated by different Transmission/Reception Points (TRPs).
12. The method of claim 9, wherein the indication indicates network beams are to be used for two transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU).
11. The method of claim 8, wherein the indication indicates network beams are to be used for two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU).
13. The method of claim 9, wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling information.
12. The method of claim 8, wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling information.
14. A User Equipment (UE), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations comprising: receiving, from a network node, a first transmission via a first UE beam; receiving, from the network node, a second transmission via a second UE beam; and determining whether to combine the first transmission received from the network node via the first UE beam and the second transmission received from the network node via the second UE beam for decoding based on at least an indication received from the network node via at least one of the first UE beam or the second UE beam.
13. A User Equipment (UE), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations comprising: receiving, from a network node, a first transmission via a first UE beam; receiving, from the network node, a second transmission via a second UE beam, wherein the first transmission and the second transmission occur concurrently; and determining whether to combine the first transmission received from the network node via the first UE beam and the second transmission received from the network node via the second UE beam for decoding based on at least an indication received from the network node together with scheduling information via at least one of the first UE beam or the second UE beam.
15. The UE of claim 14, wherein the first transmission is via a first network beam and the second transmission is via a second network beam.
14. The UE of claim 13, wherein the first transmission is via a first network beam and the second transmission is via a second network beam.
16. The UE of claim 15, wherein the first network beam and the second network beam are generated by different Transmission/Reception Points (TRPs).
15. The UE of claim 14, wherein the first network beam and the second network beam are generated by different Transmission/Reception Points (TRPs).
17. The UE of claim 14, wherein the indication indicates network beams are to be used for two transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU).
16. The UE of claim 13, wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU).
18. The UE of claim 14, wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling information.
17. The UE of claim 13, wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling information.
19. The UE of claim 14, the operations further comprising: determining whether to combine the first transmission and the second transmission for decoding based on at least whether the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU).
18. The UE of claim 13, the operations further comprising: determining whether to combine the first transmission and the second transmission for decoding based on at least whether the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU).
20. The UE of claim 14, wherein the indication indicates that the first transmission and the second transmission can be combined for decoding.
19. The UE of claim 13, wherein the indication indicates that the first transmission and the second transmission can be combined for decoding.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-9, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2013/0045690 A1) (Seol herein after) in view of Yu et al. (US 9894624 B2) (Yu herein after).

Re Claim 1, Seol discloses a method for a User Equipment (UE), comprising: 
receiving a first transmission, from a network node, via a first UE beam (plurality of Rx beam patterns, [0051]); 
receiving a second transmission, from the network node, via a second UE beam (plurality of Rx beam patterns, [0051]); and 
determining to combine (i) the first transmission that was received from the network node via the first UE beam and (ii) the second transmission that was received from the network node via the second UE beam for decoding (transmit end transmits information on the plurality of Rx beam patterns selected for diversity transmission, to receive end using control information, [0046]).
Seol discloses the claimed invention except determining to combine (i) the first transmission that was received from the network node via the first UE beam and (ii) the second transmission that was received from the network node via the second UE beam for decoding based on at least an indication received from the network node via at least one of the first UE beam or the second UE beam.
However, Yu discloses a MIMO communication system comprising: receiving an indication () and determining to combine (i) the first transmission that was received from the network node via the first UE beam and (ii) the second transmission that was received from the network node via the second UE beam for decoding based on at least an indication received from the network node via at least one of the first UE beam or the second UE beam (terminal include a plurality of RX RF chains, controller determines preferred TX beam and RX beam, controller obtain TX beam ID, TX beam ID indicate through SCH/BCH, increase decoding gain by combining signals received through a plurality of BCHs, column 11 line 48 – column 13 line 23).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Seol, by making use of the technique taught by Yu, in order to improve the propagation path loss and increase propagation distance.
Both references are within the same field of digital signal processing, and in particular of MIMO wireless communication, the modification does not change a fundamental operating principle of Seol, nor does Seol teach away from the modification (Seol merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the MIMO communication system and method taught by Yu is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of determining to combine (i) the first transmission that was received from the network node via the first UE beam and (ii) the second transmission that was received from the network node via the second UE beam for decoding based on at least an indication received from the network node via at least one of the first UE beam or the second UE beam. 

Re Claim 8, the combined teachings disclose the method of claim 1, Yu discloses wherein the indication indicates that the first transmission and the second transmission can be combined for decoding (TX beam ID indicate through SCH/BCH, increase decoding gain by combining signals received through a plurality of BCHs, column 13 lines 1-23).

Re Claim 9, Seol discloses a method for a network node, comprising: 
transmitting, to a User Equipment (UE) via at least one of a first network beam or a second network beam (plurality of Tx beam patterns, [0051]); and 
transmitting the first transmission to the UE via the first network beam (plurality of Tx beam patterns, [0051]); and 
transmitting the second transmission to the UE via the second network beam (plurality of Tx beam patterns, [0051]).
Seol discloses the claimed invention except explicitly teaches an indication that a first transmission to the UE and a second transmission to the UE can be combined for decoding.
However, Yu discloses a MIMO communication system comprising: transmitting an indication to a User Equipment (UE) about whether two concurrent transmissions to the UE can be combined for decoding (terminal include a plurality of RX RF chains, controller determines preferred TX beam and RX beam, controller obtain TX beam ID, TX beam ID indicate through SCH/BCH, increase decoding gain by combining signals received through a plurality of BCHs, column 11 line 48 – column 13 line 23).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Seol, by making use of the technique taught by Yu, in order to improve the propagation path loss and increase propagation distance.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of Seol, nor does Seol teach away from the modification (Seol merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the communication method taught by Yu is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of an indication that a first transmission to the UE and a second transmission to the UE can be combined for decoding. 

Re Claim 14, Seol discloses a User Equipment (UE), comprising: a control circuit (control unit, [0071]); a processor (processor, [0076]) installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor (processor, [0076]), wherein the processor is configured to execute a program code stored in the memory to perform operations comprising: 
receiving, from a network node, a first transmission via a first UE beam (plurality of Rx beam patterns, [0051]); 
receiving, from the network node, a second transmission via a second UE beam (plurality of Rx beam patterns, [0051]). 
Seol discloses the claimed invention except explicitly teaches determining whether to combine the first transmission received from the network node via the first UE beam and the second transmission received from the network node via the second UE beam for decoding based on at least an indication received from the network node via at least one of the first UE beam or the second UE beam.
However, Yu discloses a MIMO communication system comprising: determining whether to combine the first transmission received from the network node via the first UE beam and the second transmission received from the network node via the second UE beam for decoding based on at least an indication received from the network node via at least one of the first UE beam or the second UE beam  (terminal include a plurality of RX RF chains, controller determines preferred TX beam and RX beam, controller obtain TX beam ID, TX beam ID indicate through SCH/BCH, increase decoding gain by combining signals received through a plurality of BCHs, column 11 line 48 – column 13 line 23).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Seol, by making use of the technique taught by Yu, in order to improve the propagation path loss and increase propagation distance.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of Seol, nor does Seol teach away from the modification (Seol merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the communication method taught by Yu is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of determining whether to combine the first transmission received from the network node via the first UE beam and the second transmission received from the network node via the second UE beam for decoding based on at least an indication received from the network node via at least one of the first UE beam or the second UE beam.

Re Claim 20, the combined teachings disclose the UE of claim 14, Yu discloses wherein the indication indicates that the first transmission and the second transmission can be combined for decoding (TX beam ID indicate through SCH/BCH, increase decoding gain by combining signals received through a plurality of BCHs, column 13 lines 1-23)

Claims 2-3, 10-11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2013/0045690 A1) (Seol herein after) and Yu et al. (US 9894624 B2) (Yu herein after), further in view of Lee et al. (US 2015/0163687 A1) (Lee herein after).

Re Claim 2, the combined teachings disclose the method of claim 1, except wherein the first transmission is via a first network beam and the second transmission is via a second network beam.
However, Lee discloses a wireless communication system utilizing coordinated multi-point transmission wherein the first transmission is via a first network beam and the second transmission is via a second network beam (UE receive data from eNBs that perform CoMP transmission instantly at the same time and combine the received data, [0077]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Lee, in order to improve the use of adaptable frequency band.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the coordinated multi-point transmission taught by Lee is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the first transmission is via a first network beam and the second transmission is via a second network beam. 

Re Claim 3, the combined teachings disclose the method of claim 3, Lee discloses wherein the first network beam and the second network beam are generated by different Transmission/Reception Points (TRPs) (UE receive data from eNBs that perform CoMP transmission instantly at the same time and combine the received data, [0077]).

Re Claim 10, the combined teachings disclose the method of claim 9, except wherein the first transmission is via a first UE beam and the second transmission is via a second UE beam.
However, Lee discloses a wireless communication system utilizing coordinated multi-point transmission wherein the first transmission is via a first UE beam and the second transmission is via a second UE beam (UE receive data from eNBs that perform CoMP transmission instantly at the same time and combine the received data, [0077]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Lee, in order to improve the use of adaptable frequency band.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the coordinated multi-point transmission taught by Lee is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the first transmission is via a first UE beam and the second transmission is via a second UE beam.

Re Claim 11, the combined teachings disclose the method of claim 9, except explicitly teaches wherein the first network beam and the second network beam are generated by different Transmission/Reception Points (TRPs).  
Lee discloses wherein the first network beam and the second network beam are generated by different Transmission/Reception Points (TRPs) (UE receive data from eNBs that perform CoMP transmission instantly at the same time and combine the received data, [0077]).  Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Lee, in order to improve the use of adaptable frequency band.

Re Claim 15, the combined teachings disclose the UE of claim 14, except wherein the first transmission is via a first network beam and the second transmission is via a second network beam.
However, Lee discloses a wireless communication system utilizing coordinated multi-point transmission wherein the first transmission is via a first network beam and the second transmission is via a second network beam (UE receive data from eNBs that perform CoMP transmission instantly at the same time and combine the received data, [0077]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Lee, in order to improve the use of adaptable frequency band.
Both references are within the same field of digital signal processing, and in particular of MIMO communication, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the coordinated multi-point transmission taught by Lee is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the first transmission is via a first network beam and the second transmission is via a second network beam. 

Re Claim 16, the combined teachings disclose the UE of claim 15, Lee discloses wherein the first network beam and the second network beam are generated by different Transmission/Reception Points (TRPs) (UE receive data from eNBs that perform CoMP transmission instantly at the same time and combine the received data, [0077]).

Claims 4, 7, 12, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2013/0045690 A1) (Seol herein after) and Yu et al. (US 9894624 B2) (Yu herein after), further in view of Tsuboi et al (US 2017/0118693 A1) (Tsuboi herein after).

Re Claim 4, the combined teachings disclose the method of claim 1, except wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU).
However, Tsuboi discloses a wireless communication system comprising MAC layer may multiplex multiple MAC SDUs that have the same identifier of the transmission source and the same identifier of the transmission destination, into one MAC PDU.  Furthermore, if multiple MAC SDUs have the same identifier of the transmission source and the same identifier of the transmission destination, the multiple MAC SDUs on the logical channel may be multiplexed into one MAC PDU ([0086]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Tsuboi with the teaching taught by the combined teachings to achieve the same expected result of wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU), since the network beams will have the same destination and will utilize the same MAC PDU.

Re Claim 7, the combined teachings disclose the method of claim 1, except further comprising: determining whether to combine the first transmission and the second transmission for decoding based on at least whether the first transmission and the second transmission include the same information.
However, Tsuboi discloses a wireless communication system comprising MAC layer may multiplex multiple MAC SDUs that have the same identifier of the transmission source and the same identifier of the transmission destination, into one MAC PDU.  Furthermore, if multiple MAC SDUs have the same identifier of the transmission source and the same identifier of the transmission destination, the multiple MAC SDUs on the logical channel may be multiplexed into one MAC PDU ([0086]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Tsuboi with the teaching taught by the combined teachings to achieve the same expected result of wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same information, since the network beams will have the same destination and will utilize the same MAC PDU.

Re Claim 12, the combined teachings disclose the method of claim 9, except wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU).
However, Tsuboi discloses a wireless communication system comprising MAC layer may multiplex multiple MAC SDUs that have the same identifier of the transmission source and the same identifier of the transmission destination, into one MAC PDU.  Furthermore, if multiple MAC SDUs have the same identifier of the transmission source and the same identifier of the transmission destination, the multiple MAC SDUs on the logical channel may be multiplexed into one MAC PDU ([0086]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Tsuboi with the teaching taught by the combined teachings to achieve the same expected result of wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU), since the network beams will have the same destination and will utilize the same MAC PDU.

Re Claim 17, the combined teachings disclose the UE of claim 14, except wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU).
However, Tsuboi discloses a wireless communication system comprising MAC layer may multiplex multiple MAC SDUs that have the same identifier of the transmission source and the same identifier of the transmission destination, into one MAC PDU.  Furthermore, if multiple MAC SDUs have the same identifier of the transmission source and the same identifier of the transmission destination, the multiple MAC SDUs on the logical channel may be multiplexed into one MAC PDU ([0086]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Tsuboi with the teaching taught by the combined teachings to achieve the same expected result of wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU), since the network beams will have the same destination and will utilize the same MAC PDU.

Re Claim 19, the combined teachings disclose the UE of claim 14, except the operations further comprising: determining whether to combine the first transmission and the second transmission for decoding based on at least whether the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU).
However, Tsuboi discloses a wireless communication system comprising MAC layer may multiplex multiple MAC SDUs that have the same identifier of the transmission source and the same identifier of the transmission destination, into one MAC PDU.  Furthermore, if multiple MAC SDUs have the same identifier of the transmission source and the same identifier of the transmission destination, the multiple MAC SDUs on the logical channel may be multiplexed into one MAC PDU ([0086]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Tsuboi with the teaching taught by the combined teachings to achieve the same expected result of wherein the indication indicates network beams are to be used for the two concurrent transmissions with the same Medium Access Control (MAC) Protocol Data Unit (PDU), since the network beams will have the same destination and will utilize the same MAC PDU.

Claims 5-6, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2013/0045690 A1) (Seol herein after) and Yu et al. (US 9894624 B2) (Yu herein after), further in view of Sebire et al. (US 2006/0104240 A1) (Sebire herein after).

Re Claim 5, the combined teachings disclose the method of claim 1, except explicitly teaches wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information.
However, Sebire discloses a wireless communication system comprising a MAC-e (medium access control-enhanced) control PDU (protocol data unit) carrying scheduling information ([0023]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Sebire with the teaching taught by the combined teachings to achieve the same expected result of wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information.

Re Claim 6, the combined teachings disclose the method of claim 1, except explicitly teaches wherein the first transmission and the second transmission include different Medium Access Control (MAC) Protocol Data Unit (PDU)s if the first transmission and the second transmission are indicated by different signaling carrying scheduling information.
However, Sebire discloses a wireless communication system comprising a MAC-e (medium access control-enhanced) control PDU (protocol data unit) carrying scheduling information ([0023]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Sebire with the teaching taught by the combined teachings to achieve the same expected result of wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information.

Re Claim 13, the combined teachings disclose the method of claim 9, except wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Units (PDUs) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling information.
However, Sebire discloses a wireless communication system comprising a MAC-e (medium access control-enhanced) control PDU (protocol data unit) carrying scheduling information ([0023]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Sebire with the teaching taught by the combined teachings to achieve the same expected result of wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling information, since the same Medium Access Control (MAC) Protocol Data Unit (PDU) comprising the same signaling carrying scheduling information.

Re Claim 18, the combined teachings disclose the UE of claim 14, except wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling information.
However, Sebire discloses a wireless communication system comprising a MAC-e (medium access control-enhanced) control PDU (protocol data unit) carrying scheduling information ([0023]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Sebire with the teaching taught by the combined teachings to achieve the same expected result of wherein at least one of: the first transmission and the second transmission include the same Medium Access Control (MAC) Protocol Data Unit (PDU) if the first transmission and the second transmission are indicated by the same signaling carrying scheduling information; or the first transmission and the second transmission include different MAC PDUs if the first transmission and the second transmission are indicated by different signaling carrying scheduling information, since the same Medium Access Control (MAC) Protocol Data Unit (PDU) comprising the same signaling carrying scheduling information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631